Exhibit Letterhead of LBB & Associates, Ltd., LLP October 1, 2008 Securities and Exchange Commission Washington, D.C. 20549 RE:Eight Dragons Company We have read the statements that we understand Eight Dragons Company included in Item 4.01 of the Form 8-K report it filed regarding the recent change of auditors.We agree with such statements made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP
